DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 08/02/2021 has been entered.  Claims 1, 21, 24-27, 29, 31-33, 35-38, 40 and 43-48 pending.  Claims 2-20, 22-23, 28, 30, 34, 39 and 41-42 have been canceled without prejudice.  Claims 46-48 are newly added.

Claim Objections
Claims 1, 21, 24-27, 29, 31-33, 35-38, 40 and 43-48 are objected to because of the following informalities:  
Claim 1: 
Lines 4-5 recites “the one or more characters are consistent between”, which should be rewritten as “the citation convention including one or more characters
Line 10 recites “the combined content including content”, which should be rewritten as “the combined content including the content”.

Claim 21:
The last limitation recites “converting at least a first portion of the third citation in the combined content to a selectable portion, the selectable portion, in response to a user selection, to transition the user from”, which should be rewritten as “converting at least a first portion of the third citation in the combined content to a selectable portion,  of the selectable portion,transitioning the user from”

Claim 24: 
Line 3 recites “receiving, at a server system from a computing device”, which should be rewritten as “receiving, at [[a]]the server system from [[a]]the computing device”.

Claim 25:
Line 4 recites “identifying that a page numbering of the first portion”, which should be rewritten as “identifyingnumbers on pages of the first portion”

Claim 26:
Line 4 recites “the indication of a citation format”, which should be rewritten as “an indication of a citation format”.
Line 5 recites “wherein parsing the firstportion of the first document to identify the third citation”, which should be rewritten as “wherein parsing the first content to identify the third citation”

Claim 27:
Lines 3-4 recite “the second content” which should be rewritten as “the second document”.
Line 5 recites “the first content” which should be rewritten “the first document”.
Line 6 recites “the second content” which should be rewritten as “the second document”.
Lines 6-7 recites “the combined document”, which should be rewritten as “the combined content”.

Claim 29:
Line 7 recites “the temporary folder”, which should be rewritten as “the temporary folder structure”.

Claim 32:
Line 8 recites “the one or more characters are consistent between”, which should be rewritten as “the citation convention including one or more characters consistent between”.
Claim 32 is missing the step of generating a combined content before the step “parsing”.

Claim 35:
Line 4 recites “with text of the first document”, which should be rewritten as “with the text of the first document”.

Claim 36:
Line 3 recites “identifying text of the first content associated with the third citation”, and there is no antecedent basis for “the first content”. Please verify.
Line 4 recites “determining a correspondence between the text of the first content and the text of the second document”, and there is no antecedent basis for “the text”.

Claim 37:
The last line recites “visually marking text of the second content”, and there is no antecedent basis for “the second content”. OR “the second content” should be rewritten as “the second document” OR “the content of the second document”.

Claim 38:
Line 4 recites “the first content” and line 5 recites “the second content”, and there are no antecedent basis for “the first content” and “the second content”.

Claim 46:
Last line recites “within the combined document”, which should be rewritten as “within the combined content”.

Claim 47: 
Last limitation recites “the combined document”, which should be rewritten as “the combined content”.

Claim 48:
Last line recites “within the combined document”, which should be rewritten as “within the combined content”.

Claims 31 depends on claim 21, claim 33 depends on claim 32, and claim 40, 43-45 depend on claim 1.  Therefore, claims 31, 33 , 40 and 43-45 are objected under the same rationale. 

Appropriate correction is required.

Allowable Subject Matter
Claims1, 21, 24-27, 29, 31-33, 35-38, 40 and 43-48 would be allowable if rewritten to overcome the objections above.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHAU T NGUYEN/Primary Examiner, Art Unit 2177